UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2001 OR ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11730 COGNIGEN NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-0189377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7001 Seaview Avenue NW Suite 210 Seattle, Washington 98117 (Address of principal executive offices) (206) 297-6151 (Issuer's Telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Outstanding at Class March 31, 2001 Common Stock, $.001 par value Transitional Small Business Disclosure Format (Check one): Yes No X COGNIGEN NETWORKS, INC. Commission File Number: 0-11730 Quarter Ended March 31, 2001 FORM 10-QSB Part I - FINANCIAL INFORMATION Unaudited Consolidated Statements of Operations Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Cash Flows Notes to Unaudited Consolidated Financial Statements Management's Discussion and Analysis or Plan of Operation Signatures Part II - OTHER INFORMATION Item 3. Defaults on Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 6. Exhibits and Reports on Form 8-K COGNIGEN NETWORKS, INC. Unaudited Consolidated Statements of Operations Three Months Ended Nine Months Ended March 31, March 31, 2001 2000 2001 2000 (Restated) (Restated)
